United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3005
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                  Anthony Dewayne Crosby, also known as Clue

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa - Dubuque
                                   ____________

                              Submitted: May 30, 2019
                                Filed: June 5, 2019
                                  [Unpublished]
                                  ____________

Before ERICKSON, WOLLMAN, and GRASZ, Circuit Judges.
                        ____________

PER CURIAM.

       Anthony Crosby directly appeals after he pled guilty to a drug offense, and the
district court1 sentenced him to a prison term below the calculated Guidelines range.

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
His counsel has moved for leave to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), challenging the substantive reasonableness of
Crosby’s sentence.

       Upon careful review, we conclude that the district court did not impose a
substantively unreasonable sentence. See United States v. Feemster, 572 F.3d 455,
461-62 (8th Cir. 2009) (en banc) (sentences are reviewed under deferential abuse-of-
discretion standard; discussing substantive reasonableness). In addition, having
independently reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988),
we find no nonfrivolous issues for appeal. Accordingly, we grant counsel leave to
withdraw, and we affirm.
                       ______________________________




                                        -2-